--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Cross Border Resources, Inc. 10-Q [crossborder-10q_0809.htm]


 
EXHIBIT 10.7

 
SECURITIES PURCHASE AGREEMENT

 
This Securities Purchase Agreement (this “Agreement”) is dated as of May 26,
2011, among Cross Border Resources, Inc., a Nevada corporation (the “Company”),
and each of the purchasers identified on the signature pages hereto (each, a
“Purchaser” and collectively, the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 as promulgated by the U.S. Securities and
Exchange Commission (the “Commission”) under the Securities Act, the Company
desires to issue and sell to each Purchaser, and each Purchaser, severally and
not jointly, desires to purchase from the Company, the number of units (the
“Units”) set forth beneath such Purchaser’s name on the signature pages hereof,
with each Unit consisting of (i) one (1) share of common stock, par value $0.001
per share (the “Common Stock”) and (ii) a warrant to purchase one (1) share of
Common Stock (each, a “Warrant”), as more fully described in this Agreement (the
“Offering”); and
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which the Company will agree to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement) under the Securities Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
In addition to the terms defined elsewhere in this Agreement (including in the
preamble and recitals above), for all purposes of this Agreement, the following
terms have the meanings set forth in this Article I:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 promulgated under
the Securities Act.
 
“Appurtenant Rights” means, with respect to the Properties, in each case,
insofar as they may relate to the Properties, the Company’s or any of its
subsidiaries’, as applicable, interest in (a) all presently existing and valid
unitization and pooling declarations, agreements, and/or orders relating to or
affecting the Properties and all rights in the Properties covered by the Mineral
Units created thereby; (b) all wells, well and leasehold equipment, pipelines,
platforms, facilities, improvements, goods and other personal property located
on or used in connection with the Properties; (c) all presently existing
production sales contracts, operating and other contracts or agreements which
relate to the Properties; and (d) all permits, licenses, easements,
rights-of-way, rights of use, and similar agreements pertaining to the
Properties.

 
 

--------------------------------------------------------------------------------

 
 
“Basic Documents” means all of the following documents and instruments,
including those that are recorded and unrecorded, with respect to the Company or
any of its subsidiaries: (i) all material contracts and agreements comprising
any part of, or relating or pertaining to, the Interests, including but not
limited to farm-in agreements, farm-out agreements, joint operating agreements,
Mineral Unit agreements and contracts by which the Interests were acquired; (ii)
all agreements or arrangements for the sale, gathering, transportation,
compression, treating, processing or other marketing of a material volume of
production from the Interests (including calls on, or other rights to purchase,
production, whether or not the same are currently being exercised), comprising
any part of or otherwise relating or pertaining to the Interests; and (iii) all
documents and instruments evidencing the Interests.
 
“Board of Directors” means the board of directors of the Company.
 
“Closing” means the closing of the purchase and sale of the Units pursuant to
Section 2.1.
 
“Closing Date” means the Trading Day on which this Agreement has been executed
and delivered by the parties hereto, and all conditions precedent to (i) the
Purchaser’s obligations to pay the Subscription Amount and (ii) the Company’s
obligations to deliver the securities comprising the Units, in each case, have
been satisfied or waived.
 
“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.
 
“Consent” means any consents, approvals, orders, authorizations, notifications,
notices, estoppel certificates, releases, registrations, ratifications,
declarations, filings, waivers, exemptions or variances.
 
“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Excluded Securities” means any Common Stock issued or issuable (i) by reason of
a dividend, stock split, split-up or other distribution on shares of Common
Stock; (ii) pursuant to Options or restricted stock grants issued to employees
or directors of, or consultants or advisors to, the Company or any of its
subsidiaries pursuant to a plan, agreement or arrangement approved by the Board
of Directors; (iii) upon exercise or conversion of any Options or Convertible
Securities which are outstanding on the day immediately preceding the date of
this Agreement, provided that such securities have not been amended since the
date hereof to increase the number of such securities or to decrease the
exercise price, exchange price or conversion price of such securities (except as
a result of anti-dilution provisions therein); (iv) directly to a counterparty,
its affiliates or their respective stockholders in connection with any bona fide
acquisitions, mergers, asset acquisitions and

 
2

--------------------------------------------------------------------------------

 

similar transactions approved by the Board of Directors the primary purpose of
which is not to raise equity capital; (v) in connection with transactions with
lenders, customers, vendors or other commercial or strategic partners, the terms
of which are approved by the Board of Directors, in each case, the primary
purpose of which is not to raise equity capital; and (vi) pursuant to this
Agreement or upon the exercise of the Warrants issued pursuant to this
Agreement.
 
“Good and Defensible Title” means, as to the Interest in question, (i) title to
such Interest by virtue of which the Company or any of its subsidiaries, as
applicable, can successfully defend against a claim to the contrary made by a
third party, based upon industry standards in the acquisition of oil and gas
properties, and in the exercise of reasonable judgment and in good faith; and,
(ii) in the case of the Wells  or Mines, title that entitles the Company or such
subsidiary, as applicable, to receive not less than the Net Revenue Interest for
each of the Wells or Mines, as applicable, and obligates the Company or such
subsidiary, as applicable, to bear not more than the Working Interest for each
of the Wells or Mines, as applicable (unless there is a corresponding increase
in the Net Revenue Interest  for a respective Well or Mine, as applicable); and
(iii) such Interest is subject to no liens, encumbrances, obligations or
defects.
 
“Governmental Authorizations” means any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Entity or pursuant to
any Legal Requirement.
 
“Governmental Entity” means any (i) nation, state, county, city, town, village,
district, or other political jurisdiction of any nature; (ii) federal, state,
local, municipal, foreign, or other government; (iii) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal); (iv)
multi-national organization or body; or (v) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature.
 
“Interests” means the Properties and the Appurtenant Rights of the Company and
its subsidiaries.
 
“Irrevocable Transfer Agent Instructions” means the instructions attached as
Exhibit E hereto.
 
“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.
 
“Liens” means any lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction, other than restrictions imposed
by securities laws.
 
“Mine” or “Mines” means all of the Company's and its subsidiaries' mines and
interests in mineral reserves and resources.
 
“Mineral Units” means oil, gas and other mineral production, proration, or other
types of units, and any ownership interests therein.

 
3

--------------------------------------------------------------------------------

 

“Net Revenue Interest” means a share, expressed as a decimal, of the oil, gas
and other minerals (or the proceeds of sale thereof) produced and saved from or
otherwise attributable to an Interest and the zones, horizons and reservoirs
produced therefrom, after the deduction of all royalties, overriding royalties
and other burdens on production.
 
“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.
 
“Over-produced” means to have taken more production from an Interest (or the
Mineral Units in which the Interest participates) or any product thereof, than
the ownership of the Company or any of its subsidiaries and their respective
predecessors in the Interest would entitle the Company or any of its
subsidiaries and/or their respective predecessors (absent any balancing
agreement or arrangement) to receive.
 
“Per Unit Purchase Price” equals $2.00.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Preferential Right” means any preferential right or option to purchase or
otherwise to acquire an Interest or any interest therein, held by another party
to a Basic Document, which arises as a result of the transactions contemplated
by this Agreement.
 
“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the OTC Market.
 
“Properties” means all of the Company's and its subsidiaries’ rights, titles and
interests in and to the following oil and gas and/or mineral properties: (i) all
oil, gas and/or mineral leases and other mineral interests, including, but not
limited to, all of the Company's operating rights, record title interests,
working interests, and overriding royalty interests, without depth or other
restrictions or exclusions; (ii) all Wells and Mines of the Company and its
subsidiaries; (iii) all surface leases, rights-of-way, easements, servitudes and
other rights-of-use (whether surface, subsurface or subsea); and (iv) all
licenses and servitudes.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).
 
“Subscription Amount” means the aggregate amount to be paid for the Units
purchased hereunder as specified beneath each Purchaser’s name on the signature
page of this Agreement and next to the heading “Subscription Amount,” in United
States dollars and in immediately available funds.
 
“Trading Day” means a day on which the Principal Trading Market is open for
trading.
 
“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex
Equities Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market,
the NASDAQ Capital Market, the OTC Market or any other securities exchange or
trading market on which the Common Stock is listed or quoted for trading on the
date in question.

 
4

--------------------------------------------------------------------------------

 
 
“Transaction Documents” means this Agreement and the schedules and exhibits
attached hereto, the Registration Rights Agreement and the schedules and
exhibits attached thereto, the Warrants, the Irrevocable Transfer Agent
Instructions and any other agreement, instrument, and other document executed
and delivered pursuant hereto or thereto.
 
“Under-produced” means to have taken less production from an Interest (or the
Mineral Units in which the Interest participates) or any product thereof, than
the ownership of the Company or any of its subsidiaries and their respective
predecessors in the Interest would entitle the Company or any of its
subsidiaries and/or their respective predecessors (absent any balancing
agreement or arrangement) to receive.
 
“Well” or “Wells” means all of the Company's and any of its subsidiaries' oil,
gas and condensate wells, (whether producing, not producing or abandoned or
temporarily abandoned).
 
“Working Interest” means a share, expressed as a decimal, of the costs of
exploring, drilling, developing and operating an Interest and producing oil, gas
and other minerals from the zones, horizons and reservoirs therein and
thereunder.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Authorization of Securities; Closing.
 
(a)         The Company has duly authorized the issuance and sale at the Closing
of (i) 3,600,000 Units at the Per Unit Purchase Price for an aggregate purchase
price of $5,400,000.00, (ii) 3,600,000 shares of the Company’s Common Stock to
be issued as part of the Units (the “Common Shares”), (iii) Warrants to purchase
an aggregate of 3,600,000 shares of Common Stock, substantially in the form
attached hereto as Exhibit B, and (iv) 3,600,000 shares of Common Stock issuable
upon the exercise of the Warrants (collectively, the “Warrant Shares”, and
together with the Common Shares and the Warrants, the “Securities”).
 
(b)         On the Closing Date, upon the terms and subject to the conditions
set forth herein, the Company shall sell, and each Purchaser shall purchase, the
number of Units specified beneath each such Purchaser’s name on the signature
pages hereto.  At the Closing, each Purchaser shall deliver to the Company, via
wire transfer of immediately available funds, an amount equal to such
Purchaser’s Subscription Amount as set forth beneath such Purchaser’s name on
the signature page hereto, and the Company shall deliver to such Purchaser the
securities represented by the Units so purchased, and the Company and the
Purchaser shall deliver the other items set forth in Section 2.2 deliverable at
the Closing.  Upon satisfaction of the covenants and conditions set forth in
Sections 2.2 and 2.3, the Closing shall occur at the offices of the Company or
such other location as the parties shall mutually agree.

 
5

--------------------------------------------------------------------------------

 

2.2         Deliveries.
 
(a)        On or prior to the Closing Date, the Company shall deliver or cause
to be delivered to each Purchaser the following:
 
(i)           This Agreement, duly executed by the Company;
 
(ii)          A duly executed stock certificate representing the Common Shares
purchased hereunder;
 
(iii)         The Warrants purchased hereunder, duly executed by the Company;
 
(iv)         The Registration Rights Agreement, duly executed by the Company;
 
(v)          The Company, each executive officer of the Company and each member
of the Board of Directors shall enter into a “lock up” agreement in
substantially the form attached hereto as Exhibit C attached hereto;
 
(vi)         A legal opinion of Williams & Anderson PLC, substantially in the
form of Exhibit D attached hereto;
 
(vii)        A copy of the Irrevocable Transfer Agent Instructions, in the form
of Exhibit E attached hereto, which instructions shall have been delivered to
and acknowledged in writing by the Company’s transfer agent;
 
(viii)       A certificate, executed by the Secretary of the Company, dated as
of the Closing Date: (a) certifying the resolutions adopted by the Board of
Directors approving the Transaction Documents, the issuance of the Securities to
be issued at the Closing, and that such resolutions remain in full force and
effect, (b) certifying the current versions of the Company’s articles of
incorporation and bylaws, each as amended, (c) certifying the signatures and
authority of Persons signing the Transaction Documents and related documents on
behalf of the Company, and (d) evidencing the formation and good standing of the
Company issued by the Secretary of State of the State of Nevada, as of a date
within five (5) Trading Days of the Closing Date, and a certificate evidencing
the Company’s qualification as a foreign corporation and good standing issued by
each state where the Company is qualified to do business as a foreign
corporation, as of a date within five (5) Trading Days of the Closing Date;
 
(ix)          A certificate, executed by the President or Chief Executive
Officer of the Company, dated as of the Closing Date, certifying the matters set
forth in Section 2.3(b)(i) below; and
 
(x)           Such other documents relating to the transactions contemplated by
this Agreement as the Purchasers or their counsel may reasonably request.
 
(b)        On or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company the following:

 
6

--------------------------------------------------------------------------------

 

(i)         This Agreement, duly executed by such Purchaser;
 
(ii)        The Purchaser’s Subscription Amount by wire transfer to the account
as specified in writing by the Company;
 
(iii)       The Warrants, duly executed by such Purchaser; and
 
(iv)       The Registration Rights Agreement, duly executed by such Purchaser;
and
 
(v)        a fully completed and duly executed Selling Securityholder
Questionnaire, substantially in the form attached hereto as Exhibit F.
 
2.3           Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met by each Purchaser or
waived by the Company:
 
(i)          each of the representations and warranties of the Purchasers
contained herein shall be true and correct in all respects (in the case of any
representation or warranty containing a materiality or Material Adverse Effect
(as defined below) qualification) or in all material respects (in the case of
any representation or warranty not containing a materiality or Material Adverse
Effect qualification) at the Closing Date as if made on and as of such date, and
all covenants and agreements contained herein to be performed on the part of the
Purchasers and all conditions contained herein to be fulfilled or complied with
by the Purchasers at or prior to the Closing Date shall have been duly
performed, fulfilled or complied with; and
 
(ii)         the delivery by the Purchaser of the items set forth in Section
2.2(b) of this Agreement.
 
(b)         The obligations of each Purchaser hereunder in connection with the
Closing are subject to the following conditions being met by the Company or
waived by such Purchaser:
 
(i)          each of the representations and warranties of the Company contained
herein shall be true and correct in all respects (in the case of any
representation or warranty containing a materiality or Material Adverse Effect
qualification) or in all material respects (in the case of any representation or
warranty not containing a materiality or Material Adverse Effect qualification)
at the Closing Date as if made on and as of such date, and all covenants and
agreements contained herein to be performed on the part of the Company and all
conditions contained herein to be fulfilled or complied with by the Company at
or prior to the Closing Date shall have been duly performed, fulfilled or
complied with, unless such conditions have been waived;
 
(ii)         the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement;

 
7

--------------------------------------------------------------------------------

 

(iii)        there shall have been no Material Adverse Effect with respect to
the Company since the date hereof;
 
(iv)        from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Principal Trading
Market (except for any suspension of trading of limited duration agreed to by
the Company, which suspension shall be terminated prior to the Closing), and, at
any time prior to the Closing Date, trading in securities generally shall not
have been suspended or limited, or minimum prices shall not have been
established on the New York Stock Exchange, the Nasdaq Capital Market, the
Nasdaq Global Market, the Nasdaq Global Select Market, or in the
over-the-counter market, nor shall a banking moratorium have been declared
either by the United States or New York State authorities nor shall there have
occurred any material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of the Purchasers, makes it impracticable or inadvisable to purchase
the Securities at the Closing; and
 
(v)         no action shall have been taken and no law, statute, rule,
regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would prevent the issuance or sale of the
Units or result in a Material Adverse Effect on the Company; and no injunction,
restraining order or order of any other nature by any federal or state court of
competent jurisdiction shall have been issued which would prevent the issuance
or sale of the Units or result in a Material Adverse Effect on the Company.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  The Company hereby
represents and warrants to each of the Purchasers as follows:
 
(a)         The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Nevada, with full
power and authority (corporate and otherwise) to own its properties and conduct
its business as is now being conducted and is proposed to be conducted, and has
been duly qualified as a foreign corporation for the transaction of business and
is in good standing under the laws of each other jurisdiction in which it owns
or leases properties or conducts any business so as to require such
qualification, except where the failure to be so qualified or in good standing
would not, individually or in the aggregate, be reasonably expected to result in
a Material Adverse Effect.
 
(b)         The Company has the full corporate power and authority to enter into
and to consummate the transactions contemplated by each of the Transaction
Documents (as defined below) and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and, other than with respect to the Required
Approvals (as defined below), no further consent or action is required by

 
8

--------------------------------------------------------------------------------

 

the Company, its Board of Directors or its stockholders.  Each of the
Transaction Documents has been (or upon delivery will be) duly executed by the
Company and is, or when delivered in accordance with the terms hereof, will
constitute, the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable (x) general equitable principles and bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws in
effect which affect creditors’ rights generally, or (y) laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies or (z) with respect to indemnification and contribution provisions, as
such provisions may be limited by applicable law.  The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby do not and will
not:  (i) conflict with or violate any provision of the Company’s articles of
incorporation, bylaws or other organizational or charter documents in effect as
of the date of execution of this Agreement, or (ii) subject to carrying out the
Required Approvals, conflict with, breach, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any Permit (as defined
below) agreement, mortgage, indenture, credit facility, indebtedness or other
instrument (evidencing a Company indebtedness or otherwise) or other
understanding to which the Company is a party or by which any property or asset
of the Company is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected, except in the case of each of clauses
(ii) and (iii) immediately above, such as could not, individually or in the
aggregate: (a) adversely affect the legality, validity or enforceability of this
Agreement and/or any other Transaction Documents, (b) could have or result in a
material adverse effect on the results of operations, prospects, assets,
business, management, operations or financial condition of the Company and its
subsidiaries, taken as a whole, or (c) adversely impair the Company’s ability to
perform fully on a timely basis its obligations under any of the Transaction
Documents (any of foregoing clauses (a), (b) or (c), a “Material Adverse
Effect”).
 
(c)         Neither the Company nor any of its subsidiaries is (i) in violation
of its articles of incorporation, bylaws or other organizational or charter
documents in effect as of the date of execution of this Agreement or (ii) in
default in the performance or observance of any material obligation, agreement,
covenant or condition contained in any agreement, mortgage, indenture, credit
facility, indebtedness or other instrument (evidencing a Company indebtedness or
otherwise) or other understanding to which the Company or any of its
subsidiaries is a party or by which any property or asset of the Company or any
of its subsidiaries is bound or affected, except, with respect to clause (ii)
immediately above, as could not, individually or in aggregate, have a Material
Adverse Effect.
 
(d)         The Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents (including
the issuance of the Securities), other than (i) the filing with the Commission
of one or more Registration Statements in accordance with the requirements of
the

 
9

--------------------------------------------------------------------------------

 

Registration Rights Agreement, (ii) filings required by applicable state
securities laws, (iii) the filing of a Notice of Sale of Securities on Form D
with the Commission under Regulation D, (iv) the filing of any requisite notices
and/or application(s) to the Principal Trading Market for the issuance and sale
of the Shares and the Warrants and the listing of the Shares and Warrant Shares
for trading or quotation, as the case may be, thereon in the time and manner
required thereby (except as disclosed in Schedule 3.1(d)), (v) the filings
required in accordance with Section 4.6 of this Agreement and (vi) those that
have been made or obtained prior to the date of this Agreement (collectively,
the “Required Approvals”).
 
(e)         Each of the Company and its subsidiaries is, and at all times in the
last three years has been, in full compliance with all laws, statutes, rules,
regulations, or guidance applicable to the conduct of the Company’s business,
taken as a whole, except where such noncompliance would not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect.
 
(f)         All agreements required to be filed as exhibits to all reports
required to be filed by the Company under the Securities Act and Exchange Act
since the Company’s most recent Annual Report on Form 10-K under Item 601 of
Regulation S-K to which the Company or any of its subsidiaries is a party, have
been filed by the Company as exhibits to such reports (the “Material
Contracts”).  Except as disclosed in Schedule 3.1(f), the Material Contracts
have been duly authorized, executed and delivered by the Company or its
subsidiaries, constitute valid and binding agreements of the Company or its
subsidiaries (as applicable) and are enforceable against the Company or its
subsidiaries (as applicable) in accordance with their respective terms, except
as such enforceability may be limited by (i) general equitable principles and
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws in effect which affect creditors’ rights generally, (ii) laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law, and, to the Company’s knowledge,
such Material Contracts are enforceable in accordance with their respective
terms by the Company or its subsidiaries (as applicable) against the other
parties thereto, except as such enforceability may be limited by (x) general
equitable principles and bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws in effect which affect creditors’ rights
generally, (y) laws relating to the availability of specific performance,
injunctive relief or other equitable remedies, and (z) insofar as
indemnification and contribution provisions may be limited by applicable law,
and such contracts are in full force and effect on the date hereof other than
those which have expired in accordance with their terms.  Neither the Company
nor any of its subsidiaries, nor, to the Company’s knowledge, any other party
thereto, is in breach of or default under any of such Material Contracts, except
for such breaches or defaults that will not, individually or in the aggregate,
result in a Material Adverse Effect.
 
(g)         As of April 30, 2011, the authorized capital stock of the Company
consists of 36,363,637 shares of Common Stock, where (i) 12,476,946 shares are
issued and outstanding; (ii) [_______] shares are reserved for issuance upon
exercise of stock options outstanding under the Company’s equity compensation
plans; (iii) [___________] shares are reserved for issuance upon exercise of
common stock purchase warrants granted prior to the date of this Agreement; and
(iv) such additional stock options and shares of Common Stock which may be
issued from time to time in accordance with the terms of the

 
10

--------------------------------------------------------------------------------

 

Company’s equity compensation plans in existence as of the date of this
Agreement.  There are no shares of any preferred or other capital stock
authorized, issued or outstanding as of the date hereof.  All of the issued
shares of capital stock of the Company have been duly and validly authorized and
issued, are fully paid and non-assessable, and have been issued in compliance
with all federal and state securities laws.  All of the issued shares of capital
stock of each subsidiary of the Company included on Exhibit 21 to the Company’s
most recently filed Annual Report on Form 10-K have been duly and validly
authorized and issued, are fully paid and non-assessable and have been issued in
compliance with all federal and state securities laws and are owned directly by
the Company or by another wholly owned subsidiary of the Company free and clear
of any Liens, except as described in the Commission Reports (as defined
below).  Except as disclosed in this Agreement or in the Commission Reports,
neither the Company nor any subsidiary has outstanding any Options or other
warrants to purchase, or any preemptive rights or other rights to subscribe for
or to purchase any securities or obligations convertible into, or any contracts
or commitments to issue or sell, shares of its capital stock or any such
options, warrants, rights, convertible securities or obligations.  The
description of the Company’s equity compensation plans and the options or other
rights granted and exercised thereunder set forth in the Commission Reports
accurately and fairly presents in all material respects the information required
by the Securities Act or Exchange Act, as applicable, to be shown with respect
to such plans, options and rights.
 
(h)         Except as disclosed in the Commission Reports, there are no legal or
governmental actions, suits or proceedings pending or, to the Company’s
knowledge, threatened to which the Company or any of its subsidiaries is or may
be a party or of which property owned or leased by the Company or any of its
subsidiaries is or may be the subject, or related to environmental or
discrimination matters, which actions, suits or proceedings, would, individually
or in the aggregate, have a Material Adverse Effect.  No labor disturbance by
the employees of the Company or any of its subsidiaries exists or, to the
knowledge of the Company, is imminent that would have a Material Adverse
Effect.  Neither the Company nor any of its subsidiaries is a party or subject
to the provisions of any material injunction, judgment, decree or order of any
court, regulatory body, administrative agency or other governmental body, that,
individually or in the aggregate, would have a Material Adverse Effect.
 
(i)          Except as described in the Commission Reports, each of the Company
and its subsidiaries owns or has the valid right to use all Intellectual
Property (as defined below) necessary for the conduct of the businesses of the
Company and its subsidiaries as now conducted or proposed to be
conducted.  Except as described in the Commission Reports, (i) to the knowledge
of the Company, no third party has infringed, misappropriated, diluted or
otherwise violated in any material respect any Intellectual Property rights of
the Company or any of its subsidiaries, and no claims for any of the foregoing
have been brought against any third party by the Company or any of its
subsidiaries; (ii) the Intellectual Property owned by the Company or its
subsidiaries and, to the knowledge of the Company, the Intellectual Property
licensed to the Company or its subsidiaries have not been adjudged invalid or
unenforceable, in whole or in part, and there is no pending or, to the knowledge
of the Company, threatened action, suit, proceeding, investigation or claim
challenging the validity, enforceability, scope, issuance/registration, use or
ownership of any such Intellectual Property, and the Company is unaware of any
facts which would form a reasonable basis for any such claim; (iii) there is no
pending or, to the knowledge of the

 
11

--------------------------------------------------------------------------------

 

Company, threatened action, suit, proceeding or claim by others that the Company
or any of its subsidiaries infringes, misappropriates, dilutes or otherwise
violates any Intellectual Property of others, and none of the Company or any of
its subsidiaries has received any written notice of any such claim, and the
Company is unaware of any facts which would form a reasonable basis for any such
claim; (iv) each of the Company and its subsidiaries has taken commercially
reasonable steps, consistent with industry standards, to maintain and protect
all Intellectual Property that is material to the conduct of its business; and
(v) to the knowledge of the Company, no current or former employee of the
Company or any of its subsidiaries is in or has ever been in violation of any
term of any employment contract, patent disclosure agreement, invention
assignment agreement, non-competition agreement, non-solicitation agreement,
nondisclosure agreement or any restrictive covenant where the basis of such
violation relates to such employee’s employment with the Company or any of its
subsidiaries, or actions undertaken by the employee while employed with the
Company or any of its subsidiaries, as applicable.  The term “Intellectual
Property” as used herein means all patents, patent applications, trademarks,
trademark applications, service marks, trade names, trade dress, domain names,
copyrights, licenses, inventions, trade secrets, technology, software, systems,
know-how and other intellectual property and proprietary rights.
 
(j)         The Company and its subsidiaries possess all licenses, certificates,
clearances, authorizations or permits issued by the appropriate governmental or
regulatory agencies or authorities (collectively, “Permits”) that are necessary
to enable them to own, lease and operate their respective properties and to
carry on their respective businesses as presently conducted, except where the
failure to possess such licenses, certificates, authorization or permits would
not have a Material Adverse Effect.  The Company has not received notice of any
revocation or modification of any such Permits and has no reason to believe that
any such license, certificate, permit or authorization will not be renewed in
the ordinary course.  The Company has filed, obtained, maintained or submitted
all material reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any applicable laws or
Permits and that all such reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments were complete and
correct on the date filed in all material respects (or were corrected or
supplemented by a subsequent submission).
 
(k)         Except as disclosed in Schedule 3.1(k), the Company does not own any
real property.  The Company and its subsidiaries have good and marketable title
to all tangible properties and assets described in the Commission Reports as
owned by it, in each case free and clear of all Liens, except such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and its
subsidiaries or are described in the Commission Reports.  Any real property and
buildings held under lease by the Company and its subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as do not
interfere with the use made and proposed to be made of such property and
buildings by the Company and its subsidiaries.
 
(l)          Except as disclosed in Schedule 3.1(l), the Company and its
subsidiaries hold Good and Defensible Title to the Interests.

 
12

--------------------------------------------------------------------------------

 

(m)        Except as disclosed in Schedule 3.1(m), the Basic Documents are in
full force and effect and constitute valid and binding obligations of the
parties thereto.
 
(n)         Except as disclosed in Schedule 3.1(n), neither the Company nor any
of its subsidiaries is in breach or default (and no situation exists which with
the passing of time or giving of notice would give rise to such a breach or
default) of its obligations under any Basic Document, and no breach or default
by any other party to any Basic Document (or situation which with the passage of
time or giving of notice would give rise to such a breach or default) exists, to
the extent such breach or default (whether by the Company, any of its
subsidiaries or another party to any Basic Document), either individually or in
the aggregate, could have a Material Adverse Effect on any of the Interests.
 
(o)         All payments (including, without limitation, all delay rentals,
royalties, excess royalties, minimum royalties, overriding royalty interests,
shut in royalties and valid calls for payment or prepayment under operating
agreements) owing under the Basic Documents have been and are being made timely
and properly, in the normal course of business and pursuant to their respective
terms (by the Company or its applicable subsidiary where the non payment of same
by another party to any Basic Document could adversely affect any of the
Interests) have been and are being made by such other party in all material
respects.
 
(p)         All conditions necessary to maintain the Basic Documents in force
have been duly performed.
 
(q)         No non-consent operations exist with respect to any of the Interests
that have resulted or will result in a temporary or permanent increase or
decrease in either the Company’s or any of its subsidiaries’ Net Revenue
Interest or Working Interest in such Interest.
 
(r)          Except as disclosed in Schedule 3.1(r), all expenses payable under
the terms of the Basic Documents have been properly and timely paid except for
such expenses as are being currently paid or will be paid prior to delinquency.
 
(s)          Neither the Company nor any of its subsidiaries has received
prepayments (including, but not limited to, payments for oil and gas not taken
pursuant to “take or pay” arrangements) for any oil or gas produced from the
Interests as a result of which the obligation does (or may) exist (i) to deliver
oil, gas or minerals produced from the Interests without then receiving payment
therefor, or (ii) to make repayments in cash.  There is no Interest with respect
to which the Company has taken an Over-produced or Under-produced position to
the extent such Over-produced or Under-produced position has not, as of the day
immediately preceding the date hereof been fully made up or otherwise
extinguished.  No pipeline imbalances have arisen and remain outstanding due to
the failure of nominations made by the Company or any of its subsidiaries to
match actual deliveries of production from any one or more of the Interests.
None of the purchasers under any production sales contracts relating to an
Interest has (a) exercised any economic out provision; (b) curtailed its takes
of natural gas in violation of such contracts; or (c) given notice that it
desires to amend the production sales contracts with respect to price or
quantity of deliveries under take-or-pay provisions or otherwise.

 
13

--------------------------------------------------------------------------------

 

(t)           Except as disclosed in Schedule 3.1(t), no delinquent unpaid bills
or past due charges exist for any labor and materials incurred by or on behalf
of the Company or any of its subsidiaries’ related to the exploration,
development or operation of the Interests, except for such bills or charges that
will not, individually or in the aggregate, result in a Material Adverse Effect.
 
(u)          Except as may be provided for by a Basic Document, neither the
Company nor any of its subsidiaries nor any of the Interests is subject to (i)
any area of mutual interest agreements, (ii) any farm out or farm in agreement
under which any party thereto is entitled to receive assignments of any Interest
or any interest therein not yet made, or could earn additional assignments of
any Interest or any interest therein after the date hereof, (iii) any tax
partnership or (iv) any agreement, contract or commitment relating to the
disposition or acquisition of the assets of, or any interest in, any other
entity.
 
(v)          All severance, production, ad valorem and other similar taxes based
on or measured by ownership or operation of, or production from, the Interests
have been, and are being, paid (properly and timely, and before the same become
delinquent) by the Company or the applicable subsidiary in all respects.
 
(w)          (i) The ownership and operation of the Interests have, to the
extent that non conformance could result in a Material Adverse Effect with
regard to the Interests, been conducted in conformity with all applicable
material Legal Requirements of all Governmental Entities having jurisdiction
over the Interests or the Company, and (ii) the Company has not received any
notice of noncompliance with regard to any material Legal Requirement of any
Governmental Entity having jurisdiction over the Interests or the Company.
 
(x)            There are no Preferential Rights or Consents, other than Required
Approvals that affect any of the Interests and that will be triggered by the
transactions contemplated by the Transaction Documents.
 
(y)           There exist no agreements or other arrangements under which the
Company or any of its subsidiaries undertakes to perform gathering,
transportation, processing or other marketing services for any other party for a
fee or other consideration that is now, or may hereafter be, unrepresentative of
commercial rates being received by other parties in comparable, arm’s length
transactions.
 
(z)            Except as disclosed in Schedule 3.1(z), there are no Wells or
Mines, as applicable, located on the Interests that (i) the Company or any of
its subsidiaries is currently obligated by law or contract to currently plug and
abandon or to cease development or exploration, (ii) the Company or any of its
subsidiaries will be obligated by law or contract to plug and abandon with the
lapse of time or notice or both because the Well or Mines, as applicable, is not
currently capable of producing severed crude oil, natural gas, casinghead gas,
drip gasoline, natural gasoline, petroleum, natural gas liquids, condensate,
products, liquids, other hydrocarbons or other minerals or materials in paying
quantities or otherwise currently being used in normal operations, (iii) are
subject to exceptions to a requirement to plug and abandon issued by a
Governmental Entity, or (iv) to the Company’s knowledge, have been plugged and
abandoned, but have not been plugged in accordance in all material respects with
all applicable requirements of any Governmental Entity.

 
14

--------------------------------------------------------------------------------

 

(aa)         Except as disclosed in Schedule 3.1(aa), no suit, action or
proceeding (including, without limitation, tax or environmental demands
proceedings) is pending or threatened, which might result in material impairment
or loss of title to any of the Interests or the material value thereof.
 
(bb)         Except as disclosed in Schedule 3.1(bb), all proceeds from the sale
of hydrocarbons produced from the Company’s or the applicable subsidiaries’
proportionate share of the Interests are currently being paid to the Company or
such sbsidiary in all material respects, and no portion of such proceeds is
currently being held in suspense by any purchaser thereof or any other party by
whom proceeds are paid except for immaterial amounts.
 
(cc)         Each of the Company and its subsidiaries carries, or is covered by,
insurance from insurers of recognized financial responsibility in such amounts
and covering such risks as is customary for companies engaged in similar
businesses in similar industries.  All policies of insurance of the Company and
its subsidiaries are in full force and effect; each of the Company and its
subsidiaries is in compliance with the terms of such policies in all material
respects; and none of the Company or its subsidiaries has received notice from
any insurer or agent of such insurer that capital improvements or other
expenditures are required or necessary to be made in order to continue such
insurance; there are no claims by the Company or any of its subsidiaries under
any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause; and none of the
Company or its subsidiaries has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that could not have a Material Adverse Effect.
 
(dd)         Each of the Company and its subsidiaries (i) is in compliance in
all material respects with any and all applicable Legal Requirements relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”), (ii) has received and is in compliance with all Permits required of it
under applicable Environmental Laws to conduct its business and (iii) has not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except where such non-compliance with
Environmental Laws, failure to receive required Permits, or liability would not,
individually or in the aggregate, have a Material Adverse Effect, whether or not
arising from transactions in the ordinary course of business. The Company has
not been named as a “potentially responsible party” under the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended.
 
(ee)          (i) Each “employee benefit plan” (within the meaning of Section
3(3) of the Employee Retirement Security Act of 1974, as amended (“ERISA”)) for
which the Company or any member of its “Controlled Group” (defined as any
organization which is a member of a controlled group of corporations within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the
“Code”)) would have any liability (each a “Plan”) has been maintained in all
material respects in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations including ERISA and the Code; (ii)
with respect to each Plan subject to Title IV of ERISA (a) no “reportable event”

 
15

--------------------------------------------------------------------------------

 

(within the meaning of Section 4043(c) of ERISA) has occurred or is reasonably
expected to occur, (b) no “accumulated funding deficiency” (within the meaning
of Section 302 of ERISA or Section 412 of the Code), whether or not waived, has
occurred or is reasonably expected to occur, (c) the fair market value of the
assets under each Plan exceeds the present value of all benefits accrued under
such Plan (determined based on those assumptions used to fund such Plan) and (d)
neither the Company nor any member of its Controlled Group has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the PBGC in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan”, within
the meaning of Section 4001(c)(3) of ERISA); and (iii) each Plan that is
intended to be qualified under Section 401(a) of the Code is so qualified and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.
 
(ff)          The Company has filed all federal, state, local and foreign income
and franchise tax returns required to be filed through the date hereof, subject
to permitted extensions, and has paid all taxes due thereon, and no tax
deficiency has been determined adversely to the Company, nor does the Company
have any knowledge of any tax deficiencies that could, in the aggregate, have a
Material Adverse Effect.  There is no pending dispute with any taxing authority
relating to the Company’s payment of taxes in any material amount except which
the Company is contesting in good faith and the Company has no knowledge of any
proposed liability for any tax in any material amount to be imposed upon the
properties or assets of the Company for which there is not an adequate reserve
reflected in the Company’s financial statements included in the Commission
Reports.
 
(gg)        All corporate action required to be taken by the Company for the
authorization, issuance and sale of the Securities has been duly and validly
taken.  When the Common Shares and the Warrant Shares have been issued and
delivered against payment therefor as provided herein, or in the Warrant, as the
case may be, such securities when so issued and sold will be duly and validly
issued, fully paid and non-assessable and the Purchaser or other persons in
whose names such securities are registered will acquire good and valid title to
such securities, in each case free and clear of all Liens as a result of action
by the Company.  The Warrants have been duly and validly authorized by the
Company and upon delivery to the Purchasers at the Closing Date will be valid
and binding obligations of the Company, enforceable in accordance with their
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Legal Requirements affecting the rights
and remedies of creditors generally or subject to general principles of equity.
 
(hh)        Neither the Company, nor any of its subsidiaries or Affiliates, nor
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Securities.  The Company shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or brokers’ commissions (other than for persons engaged by any Purchaser
or its investment advisor) relating to or arising out of the transactions
contemplated hereby.  The Company shall pay, and hold each Purchaser harmless
against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any such
claim for fees or commissions.  The Company acknowledges that it has engaged C.
K. Cooper & Company as placement agent

 
16

--------------------------------------------------------------------------------

 

(the “Placement Agent”) in connection with the sale of the Securities.  Other
than the Placement Agent, neither the Company nor any of its subsidiaries has
engaged any placement agent or other agent in connection with the sale of the
Securities.
 
(ii)         None of the Company, its subsidiaries, any of their affiliates, or
any Person acting on their behalf has, directly or indirectly, made any offers
or sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of any of the Securities under the
Securities Act, whether through integration with prior offerings or
otherwise.  None of the Company, its subsidiaries, their Affiliates or any
Person acting on their behalf will take any action or steps referred to in the
preceding sentence that would (i) require registration of any of the Securities
under the Securities Act, (ii) cause the Offering of the Securities to be
integrated with other offerings in violation of the Securities Act or (iii)
cause the sale and issuance of the Securities to be subject to any stockholder
approval requirement.
 
(jj)         The Company and its Board of Directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under its articles of
incorporation or the laws of the State of Nevada which is or could become
applicable to any Purchaser as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and any Purchaser’s ownership of the Securities.  The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.
 
(kk)       The Company acknowledges that the issuance of the Securities may
result in dilution of the outstanding shares of Common Stock, which dilution may
be substantial under certain market conditions.  The Company further
acknowledges that its obligations under the Transaction Documents, including,
without limitation, its obligation to issue the Warrant Shares pursuant to the
Transaction Documents, are unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of the effect of
any such dilution or any claim the Company may have against any Purchaser and
regardless of the dilutive effect that such issuance may have on the ownership
of the other stockholders of the Company.
 
(ll)         The Company has not, and to its knowledge no one acting on its
behalf has, (i) taken, directly or indirectly, any action designed to cause or
to result in the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of any of the Securities, (ii)
sold, bid for, purchased, or, paid any compensation for soliciting purchases of,
any of the Securities (other than for the Placement Agent’s placement of the
Units), or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.
 
(mm)     The Company has filed all reports required to be filed by it under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (the foregoing materials, all exhibits thereto,
and all documents, reports and information incorporated therein by reference are
collectively referred to herein as the “Commission Reports”) on a timely basis
or has received a valid extension of such
 
 
17

--------------------------------------------------------------------------------

 

time of filing and has filed any such Commission Reports prior to the expiration
of any such extension. As of their respective dates, the Commission Reports
complied in all material respects with the requirements of the Exchange Act and
the Exchange Act Rules and Regulations, and none of the Commission Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  The Company has received confirmation from the Securities
and Exchange Commission that its first annual report on a combined basis for the
year ended December 31, 2011, is due on or before March 30, 2012, and its first
quarterly report on a combined basis for the quarter ended March 31, 2011, is
due on or before May 15, 2011.
 
(nn)       The Company is in compliance in all material respects with all
provisions of the Sarbanes-Oxley Act of 2002, as amended, applicable to it, and
the applicable rules and regulations promulgated thereunder by all government
and regulatory authorities and agencies.  Although the Company reported in its
Form 10-K for the most recently ended fiscal year that its internal accounting
controls were not operating effectively, the Company since that time has put in
place and maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles in the United States
and to maintain accountability for assets, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect thereto.  The
Company has established and maintains and evaluates “disclosure controls and
procedures” (as such term is defined in Rule 13a-15 and Rule 15d-15 under the
Exchange Act) and “internal control over financial reporting” (as such term is
defined in Rule 13a-15 and Rule 15d-15 under the Exchange Act).  The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures and the Company presented in its Form 10-K for the most
recently ended fiscal year the conclusions of the Company’s certifying officers
about the ineffectiveness of such disclosure controls and procedures, but the
Company did report in its subsequent 10-Q its conclusion that the disclosure
controls and procedures were effective as of the end of the quarter..
 
(oo)       The financial statements of the Company, together with the related
schedules and the notes thereto, included in the Commission Reports comply in
all material respects with applicable accounting requirements and the applicable
requirements of the Securities Act and Exchange Act as in effect at the time of
filing.  Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of the Company as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.  Darilek, Butler & Associates PLLC, who has audited certain
financial statements of the Company, are independent registered public
accountants as required by the Securities Act and Exchange Act and have been
appointed by the Company’s audit committee (if so empowered by the Board of
Directors) comprised only of independent directors, or by the Board of
Directors, as the case may be.

 
18

--------------------------------------------------------------------------------

 
 
(pp)       Since the date of the most recent Annual Report on Form 10-K, but
except as disclosed in the Commission Reports: (i) there has been no event,
occurrence or development that, individually or in the aggregate, has had or
could result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) other than as disclosed in Schedule
3.1(pp)(iii), the Company has not altered its method of accounting or the
identity of its auditors, (iv) the Company has not declared or made any dividend
or distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing equity compensation plans of
the Company.  Except as disclosed in the Commission Reports, the Company does
not have pending before the Commission any request for confidential treatment of
information.  Except for the issuance of the Securities, no event, liability or
development has occurred or exists with respect to the Company or its
subsidiaries or their respective business, properties, operations or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one Trading Day prior to the
date that this representation is made.
 
(qq)       Except as described in the Commission Reports, none of the officers
or directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case as would be required
to be disclosed pursuant to the requirements of Item 404 of Regulation S-K.
 
(rr)         Neither the Company nor, to the knowledge of the Company, any other
Person acting for or on behalf of the Company including, without limitation, any
director, officer, agent or employee of the Company or any of its subsidiaries,
has, directly or indirectly, while acting on behalf of the Company or any of its
subsidiaries (i) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses, or received or retained any funds,
relating to political activity; (ii) made any unlawful payment from corporate
funds to, or received or retained any unlawful funds from, foreign or domestic
government officials or employees or to or from foreign or domestic political
parties or campaigns; (iii) violated any provision of the Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any other unlawful payment or
received or retained any other unlawful funds.

 
19

--------------------------------------------------------------------------------

 

(ss)        The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any Governmental Entity
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or other Governmental Entity, authority or body or any
arbitrator involving the Company or any of its subsidiaries with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened, except, in each case, as would not have a Material Adverse Effect.
 
(tt)         Except as set forth in the Commission Reports, neither the Company,
nor any director or officer thereof, is or has been the subject of any
regulatory action involving a claim of violation of or liability under federal
or state securities laws or a claim of breach of fiduciary duty, or any criminal
statute during the term of such director or officer’s tenure with the Company,
nor, to the knowledge of the Company, prior to such tenure that is of a nature
that would be required to be disclosed pursuant to Item 103 of Regulation S-K
with regard to the Company or Item 401 of Regulation S-K with regard to the
Company’s officers or directors.  During the last three years, there has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the Commission involving the Company.  The Commission has
not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Exchange Act or the
Securities Act.
 
(uu)        Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any affiliate,
joint venture partner or other person or entity, which, to the Company's
knowledge, will use such proceeds for the purpose of financing the activities of
any person currently subject to any U.S. sanctions administered by OFAC.
 
(vv)        Other than fees due to the Placement Agent, neither the Company nor
any of its subsidiaries is a party to any contract, agreement or understanding
with any Person that would give rise to a valid claim against the Company or the
Placement Agent for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Units.
 
(ww)       The Company is not an “investment company” or an “affiliated person”
of, or “promoter” or “principal underwriter” for, an “investment company”, as
such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).
 
(xx)         The Company has not, and to its knowledge no one acting on its
behalf has, (i) taken, directly or indirectly, any action designed to cause or
to result in the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of any of the Securities, (ii)
sold, bid for, purchased, or, paid any compensation for soliciting purchases of,
any of the Securities (other than for the Placement Agent’s placement of the
Units), or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.

 
20

--------------------------------------------------------------------------------

 
 
(yy)        There is no transaction, arrangement, or other relationship between
the Company and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its Commission Reports and is not so
disclosed or that otherwise would be reasonably likely to have a Material
Adverse Effect.
 
(zz)         The Company is not on the date this representation is made, and at
no time within the last twelve (12) calendar months has been, a “shell company”
(as defined in Rule 12b-2 under the Exchange Act).
 
Each of the Purchasers acknowledges and agrees that the Company does not make
and has not made any representations or warranties with respect to the
transactions contemplated hereby other than those representations and warranties
specifically set forth in this Agreement.
 
3.2      Representations and Warranties of each Purchaser.  Each Purchaser,
severally and not jointly, represents and warrants with respect to only itself,
as of the Closing Date, that:
 
(a)           The Purchaser is either an individual or an entity duly organized,
validly existing and in good standing under the Legal Requirements of the
jurisdiction of its organization with full right, corporate, partnership or
limited liability company power and authority to enter into and to consummate
the transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder.  The execution and delivery of the Transaction Documents
to which it is a party, and the performance by the Purchaser of the transactions
contemplated by such Transaction Documents, have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of the Purchaser.  Each of the Transaction Documents
to which the Purchaser is a party has been duly executed by the Purchaser, and
when delivered by the Purchaser in accordance with the terms of such Transaction
Document, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b)           The execution, delivery and performance by the Purchaser of each
of the Transaction Documents to which it is a party, and the consummation by the
Purchaser of the transactions contemplated by each such Transaction Document, do
not and will not (i) conflict with or violate any provision of the Purchaser’s
certificate of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or Governmental Entity to which the Purchaser is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Purchaser is bound or affected.
 
(c)           The Purchaser is acquiring the Securities as principal for its own
account and not with a view to or for distributing or reselling such Securities
or any part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of

 
21

--------------------------------------------------------------------------------

 

distributing any of such Securities in violation of the Securities Act or any
applicable state securities law and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Units in violation of the Securities Act or any applicable
state securities law (this representation and warranty not limiting the
Purchaser’s right to sell the Securities or any part thereof in compliance with
applicable federal and state securities laws).  The Purchaser is acquiring the
Securities hereunder in the ordinary course of its business.
 
(d)           Other than consummating the transactions contemplated hereunder,
the Purchaser has not, nor has any Person acting on behalf of or pursuant to any
understanding with the Purchaser, directly or indirectly executed any purchases
or sales, including Short Sales, of the securities of the Company during the
period commencing as of the time that the Purchaser first became aware of the
proposed transactions contemplated hereunder and ending immediately prior to the
execution hereof.  Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of the Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of the Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the Units
covered by this Agreement.  Other than to other Persons party to this Agreement
and its Affiliates and their respective investment advisors, agents, counsel and
other advisors, the Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.
 
(e)           At the time such Purchaser was offered the Securities, it was, and
as of the date hereof it is, and on each date on which it exercises any
Warrants, it will be either: (i) an “accredited investor” as defined in Rule 501
under the Securities Act or (ii) a “qualified institutional buyer” as defined in
Rule 144A(a) under the Securities Act.  Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act. Such
Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities and has so evaluated the merits and risks of such
investment.  Such Purchaser is able to bear the economic risk of an investment
in the Securities and, at the present time, is able to afford a complete loss of
such investment.
 
(f)           Such Purchaser understands that the Securities are being offered
and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.
 
(g)           Such Purchaser and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Purchaser.  Such Purchaser and its advisors, if any, in
acquiring the Securities, have relied solely on their independent investigation
of the Company and have been afforded the opportunity to ask questions of the
Company.  Neither such inquiries nor any other due diligence investigations
conducted by such Purchaser or its advisors, if any, or its representatives
shall modify, amend or affect such Purchaser’s right to rely on the Company’s
representations and warranties contained herein.  Purchaser is not relying on
any oral or written representation or statement made by the Company other than
those contained herein, in the other Transaction Documents and in the Commission
Reports.  Such Purchaser understands that its investment in the Securities
involves a high degree of risk.  Such Purchaser has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities.
 
 
22

--------------------------------------------------------------------------------

 
 
(h)           Such Purchaser understands that no United States federal or state
agency or any other government or Governmental Entity has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.
 
(i)            Such Purchaser is a resident of that jurisdiction specified
beneath the Purchaser’s name on the signature pages hereto.
 
(j)            Such Purchaser understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Purchaser shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such
Purchaser provides the Company with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the Securities Act (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder.  Notwithstanding the foregoing, the Securities may be
pledged in connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities and such pledge of Securities shall not be
deemed to be a transfer, sale or assignment of the Securities hereunder, and no
Purchaser effecting a pledge of Securities shall be required to provide the
Company with any notice thereof or otherwise make any delivery to the Company
pursuant to this Agreement or any other Transaction Document.
 
(k)           Such Purchaser understands that the Securities are “restricted
securities” and that the certificates or other instruments representing the
Securities shall, until such time as the resale of the Common Shares and Warrant
Shares have been registered under the Securities Act as contemplated by the
Registration Rights Agreement, shall bear any applicable legend as required by
the “blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):
 
 
23

--------------------------------------------------------------------------------

 
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT, OR (B) AN OPINION OF
COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT (II) UNLESS SOLD OR TRANSFERRED TO A “QUALIFIED INSTITUTIONAL BUYER”
WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT OR (III) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
(l)            Such Purchaser acknowledges to the Placement Agent that the
Placement Agent is acting as placement agent for the Units being offered hereby
and will be compensated by the Company for acting in such capacity.  Such
Purchaser further acknowledges that the Placement Agent has acted solely as
placement agent in connection with the offering of the Units by the Company,
that the information and data provided to such Purchaser in connection with the
transactions contemplated hereby have not been subjected to independent
verification or investigation by the Placement Agent, and that the Placement
Agent makes no representation or warranty with respect to the accuracy or
completeness of such information, data or other related disclosure material, nor
shall the Placement Agent or any of its directors, officers, employees,
representatives, controlling persons or agents be liable for any loss or damages
of any kind resulting from the use of such information, data or related
disclosure material except as set forth below.  Such Purchaser further
acknowledges that in making its decision to enter into this Agreement and
purchase the Units, it has not relied on information provided by the Placement
Agent but has conducted its own investigation and has relied on its own
examination of the Company and the terms of, and consequences, of holding the
Securities.  Such Purchaser further acknowledges that the provisions of this
Section 3.2(l) are for the benefit of, and may be enforced by, and only by, the
Placement Agent and the Company to the extent applicable.
 
(m)           Such Purchaser is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
The Company acknowledges and agrees that the Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1      Securities Laws Disclosure; Publicity.  The Company shall, by 9:00 a.m.
(New York City time) on the Trading Day immediately following the date hereof,
issue a press release disclosing the material terms of the transactions
contemplated hereby.  The Company shall, by 9:00 a.m. (New York City time) on
the second Trading Day immediately following the date hereof, file a Current
Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby and including the form of this Agreement as an exhibit
thereto.  From and after the issuance of such press release and Form 8-K, the
Company shall have publicly disclosed all material, non-public information
delivered to any Purchaser by the Company or any of its subsidiaries, or any of
their respective officers, directors, employees or agents in connection with the
transactions contemplated by this Agreement.  The Company and the Purchasers
shall consult with each other in issuing any other press releases with respect
to the transactions contemplated hereby, and neither the Company nor the
Purchasers shall issue any such press release nor otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any of the Purchasers, or without the prior consent of the
Purchasers, with respect to any press release of the Company, which consent
shall not unreasonably be withheld or delayed, except if such disclosure is
required by law, in which case the disclosing party shall promptly provide the
other party with prior notice of such public statement or communication.
 
4.2      Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement which will
subsequently become public information in accordance with Section 4.1, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide the Purchasers or their agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto each of the Purchasers shall have executed a
written agreement with the Company regarding the confidentiality and use of such
information.  The Company understands and confirms that the Purchasers shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.
 
4.3      Use of Proceeds.  The Company shall use the net proceeds from the sale
of the Units hereunder for general business and working capital purposes. The
Company shall not use such proceeds for the redemption of any Common Stock or
Common Stock Equivalents.
 
4.4      Indemnification of Purchaser.  Subject to the provisions of this
Section 4.4 and to the extent permitted by law, the Company will indemnify and
hold the Purchaser, its Affiliates, and their respective directors, managers,
officers, stockholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, managers, officers,
stockholders, agents, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title) of such controlling
persons (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, contingencies, damages, costs and expenses, including
all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation (“Damages”) that any Purchaser Party
may suffer or incur due to a claim by a third party as a result of or relating
to (a) any breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or (b) any action instituted
against a Purchaser in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of the
Purchaser Party, with respect to any of the transactions contemplated by this
Agreement (except to the extent such Damages are based upon a breach of the
Purchaser’s representations, warranties or covenants under this Agreement or any
agreements or understandings the Purchaser Party may have with any such
stockholder or any violations by the Purchaser Party of state or federal
securities laws or any conduct by the Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance).  If any action shall be brought
against the Purchaser Party in respect of which indemnity may be sought pursuant
to this Agreement, the Purchaser Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Purchaser Party.  The
Purchaser Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of the Purchaser Party except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of the Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel (together with any necessary local
counsel).  The Company will not be liable to the Purchaser Party under this
Agreement (y) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to the Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by the Purchaser Party
in this Agreement.  The Company will not settle any such claim, action or
proceeding without the prior written consent of the Purchaser Party, which will
not be unreasonably withheld or delayed; provided, however, that such consent
shall not be required if the settlement includes a full and unconditional
release satisfactory to the Purchaser Party from all liability arising or that
may arise out of such claim or proceeding and does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of the
Purchaser Party.
 
 
25

--------------------------------------------------------------------------------

 
 
4.5      Reservation of Common Stock.  As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of any Liens, a sufficient number of shares of Common Stock for the
purpose of enabling the Company to issue shares of Common Stock issued (i) as
part of the Units purchased pursuant to this Agreement and (ii) upon the
exercise of the Warrants issued as part of the Units purchased pursuant to this
Agreement.
 
4.6      Reporting Status.  Until the earlier of (i) the date on which the
Purchaser shall have sold all of the Securities and (ii) the date on which the
Purchaser may sell all of the Securities without restriction pursuant to Rule
144 and without the requirement to be in compliance with Rule 144(c)(1) (or any
successor thereto) promulgated under the Securities Act (the “Reporting
Period”), the Company shall timely file all reports required to be filed with
the Commission pursuant to the Exchange Act, and the Company shall not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would no longer require
or otherwise permit such termination.
 
4.7      Equal Treatment of Purchaser.  The sale and purchase of the Units to a
Purchaser under this Agreement is, and shall be, on the same terms and
conditions offered all other Purchasers of the Units in the Offering.  If the
Company offers better terms to any other purchaser of Units in the Offering than
are being offered to the Purchasers under this Agreement, including, without
limitation, by amendment or modification to this Agreement or otherwise, then
the Company shall offer to sell the Units to the Purchaser on the same terms.
 
4.8      Certain Transactions and Confidentiality. Each Purchaser covenants that
neither it nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short
Sales, of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release as described in Section 4.1.  Each Purchaser covenants
that until such time as the transactions contemplated by this Agreement are
publicly disclosed by the Company pursuant to the initial press release as
described in Section 4.1, such Purchaser will maintain the confidentiality of
the existence and terms of this transaction.  Notwithstanding the foregoing and
notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that (i) no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in effecting
transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 4.1, (ii) no
Purchaser shall be restricted or prohibited from effecting any transactions in
any securities of the Company in accordance with applicable securities laws from
and after the time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 4.1 and (iii) no Purchaser shall have any duty of confidentiality to the
Company or its subsidiaries after the issuance of the initial press release as
described in Section 4.1.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of the Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of the Purchaser’s assets, the
covenants and agreements set forth in the first two sentences of this Section
4.8 shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement.
 
 
26

--------------------------------------------------------------------------------

 
 
4.9      Right of First Refusal.  Subject to the terms and conditions of this
Section 4.9, if the Company proposes to offer or sell any newly issued shares of
Common Stock or Common Stock Equivalents in a transaction the principal purpose
of which is to raise equity capital (collectively, “New Securities”), the
Company shall first offer such New Securities to the Purchasers (the “Offer”)
subject to each Purchaser’s pro rata equity investment in the Offering.
 
(a)         The Company shall give notice (the “Offer Notice”) to the
Purchasers, stating (i) its bona fide intention to offer such New Securities,
(ii) the number of such New Securities to be offered, and (iii) the price and
terms, if any, upon which it proposes to offer such New Securities.
 
(b)         To accept an Offer, in whole or in part, a Purchaser must deliver a
written notice (“Notice of Acceptance”) to the Company prior to the end of the
second (2nd) Trading Day after such Purchaser’s receipt of the Offer Notice (the
“Offer Period”), setting forth the amount of New Securities that such Purchaser
elects to purchase or otherwise acquire (at the price and on the terms specified
in the Offer Notice), which amount can be up to that portion of the New
Securities equal to the Purchaser’s pro rata equity investment in the Offering
(provided, for purposes of this Section 4.9, the Purchaser’s “pro rata equity
investment in the Offering” shall mean the ratio of (i) the total number of
shares of Units held by the Purchaser to (ii) the total number of Units sold by
the Company in the Offering).
 
(c)         The Company shall have 60 days after expiration of the Offer Period
to sell or enter into an agreement (pursuant to which the sale of New Securities
covered thereby shall be closed, if at all, within 30 days from the date of said
agreement) to sell all or any part of such New Securities as to which a Notice
of Acceptance has not been given by a Purchaser (the “Refused Securities”), but
only to the offerees described in the Offer Notice (if so described therein) and
only upon terms and conditions that are not more favorable to the acquiring
person or persons or less favorable to the Company than those set forth in the
Offer Notice.
 
(d)         Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, a Purchaser shall acquire from the Company,
and the Company shall issue to such Purchaser, the number or amount of New
Securities specified in the Notice of Acceptance, upon the terms and conditions
specified in the Offer. The purchase by a Purchaser of any Offered Securities is
subject in all cases to the preparation, execution and delivery by the Company
and such Purchaser of a purchase agreement relating to such New Securities
reasonably satisfactory in form and substance to the Company and such Purchaser.
 
(e)         In the event that all of the Purchasers executing this Agreement
elect, in the aggregate, to tender a Notice of Acceptance with respect to all of
the New Securities described in an Offer Notice, then the Company and each such
Purchaser shall use commercially reasonable efforts to consummate the purchase
and sale of such New Securities as expeditiously as possible, but in no event
later than 30 days following the expiration of the Offer Period.
 
(f)         The right of first refusal in this Section 4.9 shall not apply in
connection with the issuance of any Excluded Securities.
 
(g)         The obligations of the Company under this Section 4.9 shall
terminate on the earlier to occur of the following: (i) a sale, merger,
consolidation or reorganization of the Company; or (ii) the one-year anniversary
of the Closing Date.
 
(h)         The right of first refusal set forth in this Section 4.9 is
nonassignable, except that (a) such right is assignable by a Purchaser to any
Affiliate of the Purchaser, (b) upon the death of any individual Purchaser, such
right shall pass to the beneficiaries under the deceased Purchaser’s last will
and testament or to the distributees of the deceased Purchaser’s estate, and (c)
such right is assignable by a partnership or limited liability company to its
partners or members, as applicable.
 
 
27

--------------------------------------------------------------------------------

 
 
4.10           Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities to the Purchasers in a manner that would require
the registration under the Securities Act of the sale of the Securities to the
Purchasers.
 
4.11           Transfer Restrictions. The Securities may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of Securities other than pursuant to an effective registration
statement, to the Company or to an affiliate of a Purchaser or to an entity
managed by a Purchaser (provided, in such case the prospective transferee agrees
in all such instances in writing to be subject to the terms hereof to the same
extent as if he or she were an original Purchaser hereunder), the Company may
require the transferor thereof to provide to the Company an opinion of counsel,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of a Purchaser under this Agreement and the
Registration Rights Agreement.
 
ARTICLE V.
MISCELLANEOUS
 
5.1      Termination.  This Agreement may be terminated by any Purchaser, as to
such Purchaser’s obligations hereunder only and without any effect whatsoever on
the obligations between the Company and the other Purchasers, by written notice
to the other parties, if the Closing has not been consummated on or before
_________ __, 2011; provided, however, that such termination will not affect the
right of any party to sue, if any, for any breach by the other party (or
parties).
 
5.2      Fees and Expenses.  Except as expressly set forth in this Agreement to
the contrary, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.
 
5.3      Entire Agreement.  This Agreement, together with the other Transaction
Documents and the exhibits and schedules hereto and thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.
 
5.4      Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the next Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
5.5      Amendments; Waivers.  Prior to Closing, no provision of this Agreement
may be waived, modified, supplemented or amended except in a written instrument
signed, in the case of an amendment, by the Company and the Purchasers obligated
to purchase at least 50% of the Units or, in the case of a waiver, by the party
against whom enforcement of any such waived provision is sought. After the
Closing, no provision of this Agreement may be waived, modified, supplemented or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Purchasers holding at least 50% of the outstanding
Securities or, in the case of a waiver, by the party against whom enforcement of
any such waived provision is sought.  No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
 
28

--------------------------------------------------------------------------------

 
 
5.6      Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7      Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger,
consolidation or sale of all or substantially all of the Company’s assets).  A
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom the Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of this Agreement that apply to the “Purchasers.”
 
5.8      No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and the Purchaser Parties (with respect to Section 4.4) and is not for
the benefit of, nor may any provision hereof be enforced by, any other Person.
 
5.9      Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Texas, without regard to the principles of conflicts of law thereof, and federal
law, if applicable.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
Affiliates, directors, officers, stockholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of
Austin. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of Austin for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or is an inconvenient venue for such proceeding.  Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.  If either party shall commence an action or proceeding to enforce any
provisions of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 
5.10           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
 
29

--------------------------------------------------------------------------------

 
 
5.11           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
5.12           Replacement of Certificates.  If any certificate evidencing the
securities issued or issuable hereunder is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof (in the case of mutilation), or in lieu of and
substitution therefor, a new certificate, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity or security, if requested.  The applicant for
a new certificate under such circumstances shall also pay any reasonable
third-party costs (including customary indemnity) associated with the issuance
of such replacement certificates.
 
5.13           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under this
Agreement.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in this Agreement and hereby agree to waive and not to assert in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.
 
5.14           Construction.  The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise this Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto.  In addition,
each and every reference to share prices and shares of capital stock in this
Agreement shall be subject to adjustment for reverse and forward stock splits,
stock dividends, stock combinations and other similar transactions of the Common
Stock that occur after the date of this Agreement.
 
5.15           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
5.16           Survival of Representations, Warranties and Agreements. All
representations and warranties made by the Company and each of the Purchasers
herein will survive the execution of this Agreement, the Closing and the
delivery to the Purchasers of the Units being purchased and the payment therefor
until the first anniversary of the Closing Date, except for those
representations and warranties which speak as of a specific date.  All covenants
and other agreements set forth in this Agreement shall survive the Closing for
the respective periods set forth therein and if no such period is specified
until the first anniversary of the Closing Date.  Notwithstanding anything to
the contrary contained herein, Sections 4.1, 4.4, and 5.5 shall survive for the
applicable statute of limitations.
 
5.17           Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.  Each Purchaser has been represented
by its own separate legal counsel in their review and negotiation of the
Transaction Documents.  For reasons of administrative convenience only,
Purchasers and their respective counsel have chosen to communicate with the
Company through K&L Gates LLP.  K&L Gates LLP does not represent any of the
Purchasers, but rather only the Placement Agent.
 
[Signature Page Follows]

 
30

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 


CROSS BORDER RESOURCES, INC.
 
 
Address for Notice:
22610 US Highway 281N, Suite 218
San Antonio, TX 78258
Attn:  President
By:__________________________________________
     Name:
     Title:
With a copy to (which shall not constitute notice):
Fax:
 
Williams & Anderson PLC
111 Center Street, 22nd Floor
Little Rock, AR 72201
Attn: D. Nicole Lovell
Fax: (501) 372-6453
 

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 
31

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatories as of the date first
indicated above.
 

Name of Purchaser:  

Signature of Authorized Signatory of Purchaser:  

Name of Authorized Signatory:  

Title of Authorized Signatory:  

Email Address of Authorized Signatory:  

Facsimile Number of Authorized Signatory:  

Address for Notices to Purchaser:  

   

   

   

State of Residency of Purchaser:  

 
Address for Delivery of certificated Securities for Purchaser (if not same as
address for notices):
_______________________________________
_______________________________________
_______________________________________
 
Subscription Amount: $__________________________


No. of Units Purchased: _________________, comprised of:


No. of Common Shares: ______________________________
No. of Common Stock Warrants: _______________________
 
EIN Number of Purchaser:  ___________________________________
 
 
32